UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K/A REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of August, 2015 Commission File Number: 001-35530 BROOKFIELD RENEWABLE ENERGY PARTNERS L.P. (Translation of registrant’s name into English) 73 Front Street, 5th Floor Hamilton HM 12 Bermuda (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-FxForm 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b) (1): o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b) (7): o EXPLANATORY NOTE The Form 6-K filed by Brookfield Renewable Energy Partners L.P. (“Brookfield Renewable”) on August 6, 2015 contained unfinalized versions of Exhibits 99.1, 99.2 and 99.3 which were incorrectly submitted by Brookfield Renewable’s third party filing service. Attached are the correct and final versions. EXHIBIT LIST Exhibit Q2 2015 Interim Report Interim Consolidated Financial Statements and Notes for the Three and Six Months Ended June 30, 2015 and 2014 Management’s Discussion and Analysis for the Three and Six Months Ended June 30, 2015 and 2014 Form 52-109F2 – Certification of Interim Filings – CEO Form 52-109F2 – Certification of Interim Filings – CFO SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. BROOKFIELD RENEWABLE ENERGY PARTNERS, L.P. by its general partner, Brookfield Renewable Partners Limited Date: August 6, 2015 By: /s/ Nicholas Goodman Name: Nicholas Goodman Title: Chief Financial Officer
